Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 08, 2017

The Court of Appeals hereby passes the following order:

A17A0383. UNITED HEALTH SERVICES OF GEORGIA, INC. et al. v. NEW

       We granted United Health Services of Georgia, Inc.’s application for
interlocutory appeal to review the trial court’s order denying its motion to compel
arbitration. After careful review of the record in this case, we conclude that the
application for interlocutory appeal was improvidently granted, and it is ordered that
this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/08/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.